Ingraham, P. J.:
The respondent was retained by the Bessemer Limestone Company, an Ohio corporation, to collect a claim of $402. On October 4, 1911, he collected $52, and on October 6 and 7,1911, $64.91. On October eleventh he wrote his client that he had only succeeded in collecting $64.91. Subsequently he collected further sums, and on Rovember 25, 1911, he received the balance of the amount due, having remitted to his *932client $100 on October 28, 1911. The client attempted to get a statement from the respondent without success, most of the letters to the respondent being unanswered, but the respondent misappropriated the money, applying ft to his own use. The official referee finds that the respondent misappropriated the money and deceived his client, and this charge is sustained beyond doubt. The referee’s report is, therefore, approved. The respondent’s excuse is that his wife was ill with an incurable malady, that he neglected his business and was under financial embarrassment. He was, however, able to collect and spend his Ghent’s money, and there is no excuse for his deceiving his client. As this is the first charge against the respondent, and in view of the conditions existing, we feel that we are justified in not disbarring him, and he will be suspended from practice for one year, and until the further order of the court, with leave to the respondent to apply for reinstatement at the expiration of such period, upon showing that he has actually abstained from practice and has otherwise properly conducted himself. McLaughlin, Clarke, Scott and Hotchkiss, JJ., concurred. Respondent suspended for one year. Order to be settled on notice.